Continuation of item 3a.
	Proposed amended claims 1 and 7 include newly added limitations "access stratum", "triggering", and "the wireless device transmitting a notification... the notification... does not contain any routing rule identifiers (RIDs)", which changes the scope of the invention requiring further search and/or consideration.  
Continuation of item 3b.
	It has been determined in proposed amended claims 1 and 7 "the wireless device transmitting a notification... the notification... does not contain any routing rule identifiers (RIDs)" potentially raise 112 new matter issue because there is no clear support in the applicant’s own specification. i.e. "routing rule identifiers (RIDs)" and exclusion of "routing rule identifiers (RIDs)".

	Applicant also argues on pages 9-10 that Liang does not teach the limitation of proposed amended claims 13 and 15 "the PGW within the core network receiving, from the wireless device, a notification indicating that an access stratum (AS) of the wireless device indicates move traffic to a wireless local area network (WLAN)" and argues "a mere disclose that there is an interface between the PGW (PDN Gateway) and a wireless device (UE) is not a disclosure of "the PGW ... receiving, from the wireless device, a notification indicating that an access stratum (AS) of the wireless device indicates move traffic to a wireless local area network (WLAN)," as required by claim 13".  The examiner respectfully disagrees.
	Cited para. 86 describes AS of UE notifies Non-Access Stratum (NAS) of a switch to WLAN, and cited para. 07 describes PDG (Packet Data Network Gateway PGW) used to achieve interoperation / handover between 3GPP and non-3GPP via S2c interface between UE and PDG.  Looking to NAS (Wikipedia entry for Non-access stratum, web.archive.org/web/20141027065618/https://en.wikipedia.org/wiki/Non-access_stratum), NAS is "a protocol for messages passed between the User Equipment, also known as mobiles, and Core Nodes".  Further, cited para. 86 describes UE sets up a corresponding PDN connection, or, in the case no appropriate AP is located, accesses the LTE network again (in contrast to "UE keeps connected with the source network" described in para. 85); and examples embodiments in para. 91, para. 94, and para. 97 describe NAS with respect to traffic/PDN connections between the UE and core network.  Thus, Liang teaches the limitation of "the PGW within the core network receiving, from the wireless device, a notification indicating that an access stratum (AS) of the wireless device indicates move traffic to a wireless local area network (WLAN)".

/J.L.P./Examiner, Art Unit 2413                   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413